Exhibit 10.1

Execution Version

$900,000,000

RICE ENERGY INC.

6.250% SENIOR NOTES DUE 2022

PURCHASE AGREEMENT

April 16, 2014

BARCLAYS CAPITAL INC.

As Representative of the several

Initial Purchasers named in Schedule I attached hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Rice Energy Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to Barclays Capital Inc. (“Barclays”) and the other several initial
purchasers named in Schedule I hereto (the “Initial Purchasers”), for whom
Barclays is acting as representative (in such capacity, the “Representative”),
$900,000,000 in aggregate principal amount of its 6.250% Senior Notes due 2022
(the “Notes”). The Notes will (i) have terms and provisions that are summarized
in the Pricing Disclosure Package and Offering Memorandum (as defined below),
and (ii) are to be issued pursuant to an Indenture (the “Indenture”) to be
entered into among the Company, the Guarantors (as defined below) and Wells
Fargo Bank, National Association, as trustee (the “Trustee”). The Company’s
obligations under the Notes, including the due and punctual payment of interest
on the Notes, will be fully and unconditionally guaranteed on an unsecured basis
(the “Guarantees”) by the guarantors listed in Schedule II hereto (together the
“Guarantors”). As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. This Agreement is to confirm the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchasers.

The Company and the Guarantors are referred to collectively herein as the
“Company Parties” and, individually, as a “Company Party.” The Company and all
of its subsidiaries (including the Guarantors) are referred to collectively
herein as the “Company Entities” and, individually, as a “Company Entity.”

1. Purchase and Resale of the Notes. The Notes will be offered and sold to the
Initial Purchasers without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(a)(2) under the Securities Act. The Company Parties have prepared a
preliminary offering memorandum, dated April 11, 2014 (the “Preliminary Offering
Memorandum”), a pricing term sheet substantially in the form attached hereto as
Schedule III (the “Pricing Term Sheet”) setting forth the terms of the Notes



--------------------------------------------------------------------------------

omitted from the Preliminary Offering Memorandum and an offering memorandum,
dated April 16, 2014 (the “Offering Memorandum”), setting forth information
regarding the Company Parties, the Notes, and the Exchange Notes (as defined
herein), the Guarantees and the Exchange Guarantees (as defined herein). The
Preliminary Offering Memorandum, as supplemented and amended as of the
Applicable Time (as defined below), together with the Pricing Term Sheet and any
of the documents listed on Schedule IV(A) hereto are collectively referred to as
the “Pricing Disclosure Package”. The Company Parties hereby confirm that they
have authorized the use of the Pricing Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Notes by the
Initial Purchasers. “Applicable Time” means 2:40 p.m. (New York City time) on
the date of this Agreement.

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all subsequent documents
filed with the United States Securities and Exchange Commission (the
“Commission”) pursuant to Section 13(a), 13(c) or 15(d) of the United States
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed with the Commission pursuant to
Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the
Preliminary Offering Memorandum, Pricing Disclosure Package or the Offering
Memorandum, as the case may be, and prior to such specified date. All documents
filed under the Exchange Act and so deemed to be included in the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, or any amendment or supplement thereto are hereinafter called
the “Exchange Act Reports”.

You have advised the Company that you will offer and resell (the “Exempt
Resales”) the Notes purchased by you hereunder on the terms set forth in each of
the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”),
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on Regulation
S. As used herein, the terms “offshore transaction” and “United States” have the
meanings assigned to them in Regulation S. Those persons specified in clauses
(i) and (ii) are referred to herein as “Eligible Purchasers”.

Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement having
substantially the terms described in the Pricing Disclosure Package (the
“Registration Rights Agreement”) among the Company Parties and the Initial
Purchasers to be dated the Closing Date (as defined herein), for so long as such
Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement). Pursuant to the Registration Rights Agreement,
the Company Parties will agree to file with the Commission under the
circumstances set forth therein, a registration statement under the Securities
Act relating to the Company’s 6.250% Senior Notes due 2022 (the “Exchange
Notes”) and the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to
be offered in exchange for the Notes and the Guarantees. Such portion of the
offering is referred to as the “Exchange Offer”.

 

2



--------------------------------------------------------------------------------

2. Representations and Warranties of the Company Parties. Each of the Company
Parties, jointly and severally, represent and warrant as follows:

(a) Rule 144A Eligibility. When the Notes and Guarantees are issued and
delivered pursuant to this Agreement, such Notes and Guarantees will not be of
the same class (within the meaning of Rule 144A under the Securities Act) as
securities of the Company Parties that are listed on a national securities
exchange registered under Section 6 of the Exchange Act or that are quoted in a
United States automated inter-dealer quotation system.

(b) Registration Exemption. Assuming the accuracy of your representations and
warranties in Section 3(b), the purchase and resale of the Notes pursuant hereto
(including pursuant to the Exempt Resales) are exempt from the registration
requirements of the Securities Act.

(c) No General Solicitation. No form of general solicitation or general
advertising within the meaning of Regulation D under the Securities Act
(including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) was used
by the Company Parties, or any person acting on behalf of the Company Parties
(other than you, as to whom the Company Parties make no representation) in
connection with the offer and sale of the Notes.

(d) No Directed Selling Efforts. No directed selling efforts within the meaning
of Rule 902 under the Securities Act were used by the Company Parties or any of
their respective representatives (other than you, as to whom the Company Parties
make no representation) with respect to Notes sold outside the United States to
Non-U.S. Persons, and the Company, any affiliate of the Company and any person
acting on its or their behalf (other than you, as to whom the Company Parties
make no representation) has complied with and will implement the “offering
restrictions” required by Rule 902 under the Securities Act.

(e) Information Requirement. Each of the Preliminary Offering Memorandum, the
Pricing Disclosure Package and the Offering Memorandum, each as of (x) its
respective date (or in the case of the Pricing Disclosure Package, as of the
Applicable Time) and (y) the Closing Date, contains all the information
specified in, and meeting the requirements of, Rule 144A(d)(4) under the
Securities Act.

(f) No Integration. None of the Company Parties or any other person acting on
behalf of the Company Parties has sold or issued any securities that would be
integrated with the offering of the Notes contemplated by this Agreement
pursuant to the Securities Act, the rules and regulations thereunder or the
interpretations thereof by the Commission.

(g) No Material Misstatements or Omissions in the Offering Memorandum. The
Offering Memorandum will not, as of its date or as of the Closing Date, contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements

 

3



--------------------------------------------------------------------------------

therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Offering Memorandum in reliance
upon and in conformity with written information furnished to the Company through
the Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

(h) No Material Misstatements or Omissions in the Pricing Disclosure Package.
The Pricing Disclosure Package did not, as of the Applicable Time, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that no representation or warranty is
made as to information contained in or omitted from the Pricing Disclosure
Package in reliance upon and in conformity with written information furnished to
the Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(i) Free Writing Offering Document. The Company has not made any offer to sell
or solicitation of an offer to buy the Notes that would constitute a “free
writing prospectus” (if the offering of the Notes was made pursuant to a
registered offering under the Securities Act), as defined in Rule 433 under the
Securities Act (a “Free Writing Offering Document”) without the prior consent of
the Representative; any such Free Writing Offering Document the use of which has
been previously consented to by the Initial Purchasers is listed on Schedule IV.
Each Free Writing Offering Document listed in Schedule IV(B) hereto, when taken
together with the Pricing Disclosure Package, did not, as of the Applicable
Time, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from such Free Writing Offering Document listed in Schedule IV(B) hereto in
reliance upon and in conformity with written information furnished to the
Company through the Representative by or on behalf of any Initial Purchaser
specifically for inclusion therein, which information is specified in
Section 8(e).

(j) Organization and Good Standing. Each of the Company Entities has been duly
organized, is validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of its jurisdiction of
organization and is duly qualified to do business and in good standing as a
foreign corporation or other business entity in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification, except where the failure to be so qualified or in good standing
would not, in the aggregate, reasonably be expected to (A) have a material
adverse effect on the condition (financial or otherwise), results of operations,
stockholders’ equity, properties, business or prospects of the Company Entities
taken as a whole or (B) materially impair the ability of the Company Parties to
perform their respective obligations under this Agreement, the Indenture, the
Notes, the Guarantees or the Registration Rights Agreement (each clause (A) and
(B), a “Material Adverse Effect”). Each of the Company Entities has all power
and authority necessary to own or hold its properties and to conduct the
business in which it is engaged. Other than Countrywide Energy Services, LLC (as
to which the Company owns a 50% limited liability company interest), the Company
does not own or control, directly or indirectly, any corporation, association or
other entity other than those entities set forth on Schedule V.

 

4



--------------------------------------------------------------------------------

(k) Capitalization. The Company has an authorized capitalization as set forth in
each of the Pricing Disclosure Package and the Offering Memorandum under the
heading “Capitalization,” and all of the issued shares of capital stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable, conform to the description thereof contained in the Pricing
Disclosure Package and the Offering Memorandum in all material respects and were
issued in compliance with federal and state securities laws and not in violation
of any preemptive right, resale right, right of first refusal or similar right.
All of the Company’s options, warrants and other rights to purchase or exchange
any securities for shares of the Company’s capital stock have been duly
authorized and validly issued, conform to the description thereof contained in
the Pricing Disclosure Package and the Offering Memorandum and were issued in
compliance with federal and state securities laws. All of the issued shares of
capital stock or other ownership interest of each subsidiary of the Company have
been duly authorized and validly issued, are fully paid and non-assessable and
are owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims (other than those arising under (i) the Second
Amended and Restated Credit Agreement, dated as of April 25, 2013, as amended,
among Rice Drilling B LLC, as borrower, Wells Fargo Bank, N.A., as
administrative agent, and the lenders and other parties thereto, as amended by
the Third Amended and Restated Credit Agreement, dated as of April 10, 2014
among the Company, as borrower, Wells Fargo Bank, N.A. as administrative agents
and the lenders and other parties thereto (the “Third Amended and Restated
Credit Agreement”), and (ii) the Senior Secured Term Loan Credit Agreement,
dated as of April 25, 2013, as amended, among Rice Drilling B LLC, as borrower,
Barclays Bank PLC, as administrative agent and the lenders party thereto),
except for such liens, encumbrances, equities or claims as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(l) Indenture. The Company Parties have all requisite corporate, partnership or
limited liability company power and authority, as applicable, to execute,
deliver and perform their respective obligations under the Indenture. The
Indenture has been duly and validly authorized by the Company Parties, and upon
its execution and delivery and, assuming due authorization, execution and
delivery by the Trustee, will constitute the valid and binding agreement of the
Company Parties, enforceable against the Company Parties in accordance with its
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). The Indenture shall comply in all material respects with the
requirements of the Trust Indenture Act of 1939 (the “Trust Indenture Act”). The
Indenture will conform to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

(m) Notes. The Company has all requisite corporate power and authority to
execute, issue, sell and perform its obligations under the Notes. The Notes have
been duly authorized by the Company and, when duly executed by the Company in
accordance with the terms of the Indenture, assuming due authentication of the
Notes by the Trustee, upon delivery to the Initial Purchasers against payment
therefor in accordance with the terms hereof, will be validly issued and
delivered and will constitute valid and binding obligations of the Company
entitled to the benefits of the Indenture, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance,

 

5



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
(collectively, the “Enforceability Exceptions”). The Notes will conform in all
material respects to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.

(n) Exchange Notes. The Company has all requisite corporate power and authority
to execute, issue and perform its obligations under the Exchange Notes. The
Exchange Notes have been duly and validly authorized by the Company and if and
when issued and authenticated in accordance with the terms of the Indenture and
delivered in accordance with the Exchange Offer provided for in the Registration
Rights Agreement, will be validly issued and delivered and will constitute valid
and binding obligations of the Company entitled to the benefits of the
Indenture, enforceable against the Company in accordance with their terms,
subject to the Enforceability Exceptions.

(o) Guarantees. Each Guarantor has all requisite corporate, partnership or
limited liability company power and authority, as applicable, to execute, issue
and perform its obligations under the Guarantees. The Guarantees have been duly
and validly authorized by the Guarantors and when the Indenture is duly executed
and delivered by the Guarantors in accordance with its terms and upon the due
execution, authentication and delivery of the Notes in accordance with the
Indenture and the issuance of the Notes in the sale to the Initial Purchasers
contemplated by this Agreement, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions. The Guarantees will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.

(p) Exchange Guarantees. Each Guarantor has all requisite corporate, partnership
or limited liability company power and authority, as applicable, to execute,
issue and perform its obligations under the Exchange Guarantees. The Exchange
Guarantees have been duly and validly authorized by the Guarantors and if and
when executed and delivered by the Guarantors in accordance with the terms of
the Indenture and upon the due execution and authentication of the Exchange
Notes in accordance with the Indenture and the issuance and delivery of the
Exchange Notes in the Exchange Offer contemplated by the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligations of the Guarantors entitled to the benefits of the Indenture,
enforceable against the Guarantors in accordance with their terms, subject to
the Enforceability Exceptions.

(q) Registration Rights Agreement. Each of the Company Parties has all requisite
corporate, partnership or limited liability company power and authority, as
applicable, to execute, deliver and perform its obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
and validly authorized by the Company Parties and, when executed and delivered
by the Company Parties in accordance with the terms hereof and thereof, will be
validly executed and delivered and (assuming the due authorization, execution
and delivery thereof by you) will be the legally valid and binding obligation of
the Company Parties in accordance with the terms thereof, enforceable against
the Company Parties in accordance with its terms, subject to the Enforceability
Exceptions and, as to rights of indemnification and contribution, by principles
of public policy. The Registration Rights Agreement will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.

 

6



--------------------------------------------------------------------------------

(r) Purchase Agreement. Each of the Company Parties has all requisite corporate
power to execute, deliver and perform their respective obligations under this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by the Company Parties.

(s) No Conflicts. The issue and sale of the Notes and the Guarantees, the
execution, delivery and performance by the Company Parties of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and this Agreement, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum and the
consummation of the transactions contemplated hereby and thereby, will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company Entities, or constitute a default under any indenture,
mortgage, deed of trust, loan agreement, license, lease or other agreement or
instrument to which any of the Company Entities is a party or by which any of
the Company Parties is bound or to which any of the property or assets of the
Company Entities is subject, (ii) result in any violation of the provisions of
the charter or bylaws (or similar organizational documents) of the Company
Entities, or (iii) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or governmental agency or body
having jurisdiction over any of the Company Entities or any of their properties
or assets, except, with respect to clauses (i) and (iii) above, for any such
conflict, breach, violation or default that would not reasonably be expected to
have a Material Adverse Effect.

(t) No Consents. No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over any of the Company Entities or any of their properties
or assets is required for the issue and sale of the Notes and the Guarantees,
the execution, delivery and performance by the Company Parties of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and this Agreement, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum and the
consummation of the transactions contemplated hereby and thereby, except for the
filing of a registration statement by the Company with the Commission pursuant
to the Securities Act as required by the Registration Rights Agreement and such
consents, approvals, authorizations, orders, filings, registrations or
qualifications which shall have been obtained or made prior to the Closing Date
(as defined herein) or as may be required under state securities or Blue Sky
laws in connection with the purchase and distribution of the Notes by the
Initial Purchasers, each of which has been obtained and is in full force and
effect.

(u) Financial Statements. The historical financial statements (including the
related notes and supporting schedules) included or incorporated by reference in
the Pricing Disclosure Package and the Offering Memorandum comply as to form in
all material respects with the requirements of Regulation S-X under the
Securities Act and present fairly in all material respects the financial
condition, results of operations and cash flows of the entities

 

7



--------------------------------------------------------------------------------

purported to be shown thereby, at the dates and for the periods indicated, and
have been prepared in conformity with accounting principles generally accepted
in the United States applied on a consistent basis throughout the periods
involved. The other financial information included in the in the Pricing
Disclosure Package and the Offering Memorandum has been derived from the
accounting records of the Company Parties and presents fairly in all material
respects the information shown thereby.

(v) Pro Forma Financial Statements. The unaudited pro forma financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the unaudited pro forma adjustments reflect the
proper application of those adjustments to the historical financial statement
amounts in the pro forma financial statements included in the Pricing Disclosure
Package. The unaudited pro forma financial statements included or incorporated
by reference in the Pricing Disclosure Package comply as to form in all material
respects with the applicable requirements of Regulation S-X under the Securities
Act.

(w) Independent Accountants. Each of (i) Ernst & Young LLP, who has certified
certain financial statements of the Company and its consolidated subsidiaries
and Alpha Shale Resources, LP included or incorporated by reference in the
Pricing Disclosure Package and the Offering Memorandum, (ii) Grossman Yanak &
Ford LLP, who has certified certain financial statements of Countrywide Energy
Services, LLC included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, and (iii) Schneider Downs & Co., Inc., who
has certified certain financial statements of Alpha Shale Resources, LP included
or incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, whose reports appears in the Pricing Disclosure Package and the
Offering Memorandum or are incorporated by reference therein and who have
delivered the initial letters referred to in Section 7(g) hereof, are
independent public accounting firms with respect to the Company and its
subsidiaries, Countrywide Energy Services, LLC and Alpha Shale Resources, LP, as
the case may be, as required by the Securities Act and the rules and regulations
thereunder.

(x) Accounting Controls. The Company Entities (considered as one entity)
maintain a system of internal control over financial reporting (as such term is
defined in Rule 13a-15(f) of the Exchange Act) that complies with the
requirements of the Exchange Act and that has been designed by, or under the
supervision of, the Company’s principal executive and principal financial
officers, to provide reasonable assurance regarding the reliability of financial
reporting and the preparation of financial statements for external purposes in
accordance with generally accepted accounting principles in the United States.
The Company Entities (considered as one entity) maintain internal accounting
controls sufficient to provide reasonable assurance that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s consolidated financial statements in conformity with accounting
principles generally accepted in the United States and to maintain
accountability for its assets, (iii) access to the Company’s assets is permitted
only in accordance with management’s general or specific authorization, and
(iv) the recorded accountability for the Company’s assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. As of the

 

8



--------------------------------------------------------------------------------

date of the most recent balance sheet of the Company and its consolidated
subsidiaries reviewed or audited by Ernst & Young LLP and the audit committee of
the board of directors of the Company, except as described in the Pricing
Disclosure Package, there were no material weaknesses in the Company’s internal
controls.

(y) Disclosure Controls. (i) The Company Entities (considered as one entity)
maintain disclosure controls and procedures (as such term is defined in Rule
13a-15(e) under the Exchange Act); (ii) such disclosure controls and procedures
are designed to ensure that the information required to be disclosed by the
Company Entities in the reports they file or will file or submit under the
Exchange Act is accumulated and communicated to management of the Company
Entities, including their respective principal executive officers and principal
financial officers, as appropriate, to allow timely decisions regarding required
disclosure to be made; and (iii) such disclosure controls and procedures are
effective in all material respects to perform the functions for which they were
established.

(z) No Changes in Internal Controls. Except as described in the Pricing
Disclosure Package, since the date of the most recent balance sheet of the
Company and its consolidated subsidiaries reviewed or audited by Ernst & Young
LLP and the audit committee of the board of directors of the Company, (i) the
Company has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal controls that could
adversely affect the ability of any of the Company Entities to record, process,
summarize and report financial data, or any material weaknesses in internal
controls and (B) any fraud, whether or not material, that involves management or
other employees who have a significant role in the internal controls of each of
the Company Entities; and (ii) there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses.

(aa) Sarbanes-Oxley. There is and has been no failure on the part of the Company
and any of the Company’s directors or officers, in their capacities as such, to
comply with any applicable provision of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith applicable to the
Company.

(bb) No Material Adverse Effect. Other than as disclosed in each of the Pricing
Disclosure Package and the Offering Memorandum (exclusive of any amendment or
supplement thereto) and except as would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, none of the Company Entities,
considered as one entity, have (A) sustained any loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor dispute or court or governmental action, order
or decree, (B) issued or granted any securities, (C) incurred any material
liability or obligation, direct or contingent, other than liabilities and
obligations that were incurred in the ordinary course of business, (D) entered
into any material transaction not in the ordinary course of business, or
(E) declared or paid any dividend or distribution on its capital stock,
partnership or limited liability company interests, as applicable, and since
such date, there has not been any change in the capital stock, partnership or
limited liability company interests, as applicable, or long-term debt of the
Company Entities, considered as one entity, or any adverse change, or any
development involving a prospective adverse change, in or affecting the
condition (financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company Entities, taken as
a whole.

 

9



--------------------------------------------------------------------------------

(cc) Title to Properties. Each of the Company Entities has or will have good and
marketable title to, or have valid rights to lease or otherwise use, all items
of real property and personal property that are material to the conduct of the
respective businesses of the Company Entities, in each case free and clear of
all liens, encumbrances and defects, except such liens, encumbrances and defects
as (i) are described in the Pricing Disclosure Package and Offering Memorandum
(ii) do not materially interfere with the use made and proposed to be made of
such property by the Company Entities and (iii) would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(dd) Licenses and Permits. Each of the Company Entities has such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and
Offering Memorandum, except for any of the foregoing that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each of the Company Entities has fulfilled and performed all of
its obligations with respect to the Permits, and no event has occurred that
allows, or after notice or lapse of time would allow, revocation or termination
thereof or results in any other impairment of the rights of the holder or any
such Permits, except for any of the foregoing that would not reasonably be
expected to have a Material Adverse Effect. None of the Company Entities has
received notice of any revocation or modification of any such Permits or has any
reason to believe that any such Permits will not be renewed in the ordinary
course.

(ee) Intellectual Property. Each of the Company Entities owns or possesses
adequate rights to use all material patents, patent applications, trademarks,
service marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(ff) Legal Proceedings. Except as described in the Pricing Disclosure Package,
there are no legal or governmental proceedings pending to which a Company Entity
is a party or of which any property or assets of any of the Company Entities is
the subject that could, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and to the each of the Company Parties’ knowledge, no
such proceedings are threatened or contemplated by governmental authorities or
others.

(gg) No Defaults. None of the Company Entities is (i) in violation of its
charter or bylaws (or similar organizational documents), (ii) in default, and no
event has occurred that, with notice or lapse of time or both, would constitute
such a default, in the due performance or observance of any term, covenant,
condition or other obligation contained in any indenture, mortgage, deed of
trust, loan agreement, license or other agreement or instrument to which it is a

 

10



--------------------------------------------------------------------------------

party or by which it is bound or to which any of its properties or assets is
subject, or (iii) in violation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over it or its
property or assets, except in the case of clauses (ii) and (iii), to the extent
any such conflict, breach, violation or default would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(hh) Environmental Laws. Each of the Company Entities (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) applicable to such
entity, which compliance includes, without limitation, obtaining, maintaining
and complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses, and (ii) have not
received notice or otherwise have knowledge of any actual or alleged violation
of Environmental Laws, or of any actual or potential liability for or other
obligation concerning the presence, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except in the case of clause
(i) or (ii) where such non-compliance, violation, liability, or other obligation
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Except as described in the Pricing Disclosure Package and Offering
Memorandum, (x) there are no proceedings that are pending, or known to be
contemplated, against any of the Company Entities under Environmental Laws in
which a governmental authority is also a party, other than such proceedings
regarding which it is reasonably believed no monetary sanctions of $100,000 or
more will be imposed, (y) the Company Entities are not aware of any issues
regarding compliance with Environmental Laws, including any pending or proposed
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a Material Adverse
Effect, and (z) none of the Company Entities anticipates material capital
expenditures relating to Environmental Laws other than those incurred in the
ordinary course of business.

(ii) Taxes. Each of the Company Entities has filed all federal, state, local and
foreign tax returns required to be filed through the date hereof, subject to
permitted extensions, and have paid all taxes due, and, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, there is no tax deficiency has been determined adversely to any
of the Company Entities, nor do the Company Parties have any knowledge of any
tax deficiencies that have been, or could reasonably be expected to be asserted
against the Company Entities, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(jj) Investment Company Act. None of the Company Entities is, and after giving
effect to the offer and sale of the Notes and the application of the proceeds
therefrom as described under “Use of Proceeds” in each of the Pricing Disclosure
Package and the Offering Memorandum, none of the Company Entities will be, an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.

 

11



--------------------------------------------------------------------------------

(kk) Independent Petroleum Engineers. Netherland, Sewell and Associates, Inc.,
who issued a report with respect to the oil and natural gas reserves of certain
of the Company Entities at December 31, 2013 and December 31, 2012 and of Alpha
Shale Resources, LP at December 31, 2013 and December 31, 2012, and Wright &
Company, Inc., who issued a report with respect to the oil and natural gas
reserves of Alpha Shale Resources, LP at December 31, 2011, who have each
delivered the letters referred to in Section 7(j) hereof, were, as of the date
of such report, and are, as of the date hereof, independent petroleum engineers
with respect to the Company.

(ll) Stabilization. The Company and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that could
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of any of the Company Parties in connection with
the offering of the Notes.

(mm) No Unlawful Payments. None of the Company Entities nor, to the knowledge of
the Company Parties, any director, officer, agent, employee or other person
associated with or acting on behalf of the Company Entities has (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, the Bribery Act 2010 of
the United Kingdom or any other applicable anti-corruption laws; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

(nn) Compliance with Money Laundering Laws. The operations of the of the Company
Entities are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of the Company Entities with
respect to the Money Laundering Laws is pending or, to the knowledge of the
Company Parties, threatened.

(oo) OFAC. None of the Company Entities nor, to the knowledge of the Company
Parties, any director, officer, agent, employee or affiliate of the Company
Entities is currently subject to any U.S. sanctions administered by the Office
of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the offering, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other person or entity, for the purpose of financing
the activities of any person currently subject to any U.S. sanctions
administered by OFAC.

 

12



--------------------------------------------------------------------------------

(pp) Critical Accounting Policies. The section entitled “Management’s Discussion
and Analysis of Financial Condition and Results of Operations—Critical
Accounting Policies and Estimates” set forth or incorporated by reference in the
Preliminary Offering Memorandum contained in the Pricing Disclosure Package and
the Offering Memorandum accurately and fully describes (i) the accounting
policies that the Company believes are the most important in the portrayal of
the Company’s financial condition and results of operations and that require
management’s most difficult, subjective or complex judgments; (ii) the judgments
and uncertainties affecting the application of critical accounting policies; and
(iii) the likelihood that materially different amounts would be reported under
different conditions or using different assumptions and an explanation thereof.

(qq) Certain Statements and Agreements. All contracts, agreements or other
documents that would be required to be described in a registration statement
filed under the Securities Act or that are required to be filed as exhibits
under the Securities Act or pursuant to Item 601(b)(10) of Regulation S-K have
been described in the Pricing Disclosure Package and the Offering Memorandum and
have been filed as required. The statements made in the Pricing Disclosure
Package and the Offering Memorandum, insofar as they purport to constitute
summaries of the terms of the contracts and other documents that are so
described, constitute accurate summaries of the terms of such contracts and
documents in all material respects.

(rr) No Related Party Transactions. No relationship, direct or indirect, that
would be required to be described in a registration statement of the Company
pursuant to Item 404 of Regulation S-K, exists between or among any of the
Company Entities, on the one hand, and the directors, officers, stockholders,
customers or suppliers of any of the Company Entities, on the other hand, that
has not been described or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum.

(ss) No Labor Disputes. No labor disturbance by or dispute with the employees of
the Company Entities exists or, to the knowledge of any of the Company Parties,
is imminent that could reasonably be expected to have a Material Adverse Effect.

(tt) Summaries of Law or Agreements. The statements made in the Pricing
Disclosure Package and the Offering Memorandum under the captions
“Business—Regulation of the Oil and Natural Gas Industry”; “Business—Regulation
of Pipeline Safety and Maintenance”; “Business—Regulation of Environmental and
Occupational Safety and Health Matters”, insofar as they purport to constitute
summaries of the terms of statutes, rules or regulations, legal or governmental
proceedings or contracts and other documents, constitute accurate summaries of
the terms of such statutes, rules and regulations, legal and governmental
proceedings and contracts and other documents in all material respects.

(uu) No Exchange Act Violations. None of the transactions contemplated by this
Agreement (including, without limitation, the use of the proceeds from the sale
of the Notes), will violate or result in a violation of Section 7 of the
Exchange Act, or any regulation promulgated thereunder, including, without
limitation, Regulations T, U and X of the Board of Governors of the Federal
Reserve System.

(vv) Insurance. Except as would not reasonably be expected to have a Material
Adverse Effect, each of the Company Entities carry, or are covered by, insurance
from insurers of recognized financial responsibility in such amounts and
covering such risks as is reasonably

 

13



--------------------------------------------------------------------------------

adequate for the conduct of their respective businesses and the value of their
respective properties and as is customary for companies engaged in similar
businesses in similar industries. All policies of insurance of each of the
Company Entities are in full force and effect; the Company Entities are in
compliance with the terms of such policies in all material respects; and none of
the Company Entities has received notice from any insurer or agent of such
insurer that capital improvements or other expenditures are required or
necessary to be made in order to continue such insurance. There are no claims by
any of the Company Entities under any such policy or instrument as to which any
insurance company is denying liability or defending under a reservation of
rights clause; and none of the Company Entities has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.

(ww) Stabilization Safe Harbor. The Company has not taken any action or omitted
to take any action (such as issuing any press release relating to any Notes
without an appropriate legend) which may result in the loss by any of the
Initial Purchasers of the ability to rely on any stabilization safe harbor
provided by the Financial Services Authority under the Financial Services and
Markets Act 2000 (the “FSMA”).

(xx) Compliance with ERISA. Except, in each case, for any such matter as would
not reasonably be expected to have a Material Adverse Effect, (i) each “employee
benefit plan” (within the meaning of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”)) for which the Company or any
member of its “Controlled Group” (defined as any organization which is a member
of a controlled group of corporations within the meaning of Section 414 of the
Internal Revenue Code of 1986, as amended (the “Code”)) would have any liability
(each a “Plan”) has been maintained in material compliance with its terms and
with the requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any Plan, excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) with respect to each Plan subject to Title IV of
ERISA (A) no “reportable event” (within the meaning of Section 4043(c) of ERISA)
has occurred or is reasonably expected to occur, excluding any reportable event
for which a waiver could apply (B) the Company and, to the Company’s knowledge,
each member of the Controlled Group have fulfilled their obligations under the
minimum funding standards of the Code with respect to each such Plan, and
(C) neither the Company or any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the Pension Benefit Guaranty
Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) each Plan that is intended to be qualified under Section 401(a)
of the Code is the subject of a favorable determination or opinion letter from
the Internal Revenue Service to the effect that it is so qualified, and nothing
has occurred, whether by action or by failure to act, that could reasonably be
expected to cause the loss of such qualification or approval.

(yy) No Subsidiary Payment Restrictions. Except as set forth in Section 9.14 of
the Third Amended and Restated Credit Agreement, no subsidiary of the Company is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from

 

14



--------------------------------------------------------------------------------

making any other distribution on such subsidiary’s capital stock or other
ownership interests, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
property or assets to the Company or any other subsidiary of the Company, except
as described in the Pricing Disclosure Package and the Offering Memorandum.

(zz) Statistical and Market-Related Data. The statistical and market-related
data included or incorporated by reference in the Pricing Disclosure Package and
the Offering Memorandum are based on or derived from sources that the Company
believes to be reliable in all material respects.

(aaa) Solvency. Each of the Company Entities, when taken together (the
“Consolidated Entity”), is, and immediately after the Closing Date (after giving
effect to the issuance of the Notes and the other transactions related thereto
as described in the Offering Memorandum) will be, Solvent. As used in this
paragraph, the term “Solvent” means, with respect to a particular date, that on
such date (i) the present fair market value (or present fair saleable value) of
the assets of the Consolidated Entity are not less than the total amount
required to pay the probable liabilities of the Consolidated Entity on its total
existing debts and liabilities (including contingent liabilities) as they become
absolute and matured, (ii) the Consolidated Entity is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations and
commitments as they mature and become due in the normal course of business,
(iii) assuming the sale of the Notes as contemplated by this Agreement, the
Pricing Disclosure Package and the Offering Memorandum, the Consolidated Entity
is not incurring debts or liabilities beyond its ability to pay as such debts
and liabilities mature, (iv) the Consolidated Entity is not engaged in any
business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such Company Entity is engaged, and (v) none of the Company Entities is a
defendant in any civil action that would result in a judgment that the Company
Entities are or would become unable to satisfy. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

(bbb) Registration Rights Disclosed. Except as described in the Pricing
Disclosure Package, there are no contracts, agreements or understandings between
any of the Company Entities and any person granting such person the right to
require any of the Company Entities to file a registration statement under the
Securities Act with respect to any securities of any of the Company Entities
(other than the Registration Rights Agreement) owned or to be owned by such
person or to require any of the Company Entities to include such securities in
the securities registered pursuant to the Registration Rights Agreement or in
any securities being registered pursuant to any other registration statement
filed by any of the Company Entities under the Securities Act.

(ccc) No Brokers. None of the Company Entities is a party to any contract,
agreement or understanding with any person (other than this Agreement) that
could give rise to a valid claim against any of them or the Initial Purchasers
for a brokerage commission, finder’s fee or like payment in connection with the
offering and sale of the Notes.

 

15



--------------------------------------------------------------------------------

(ddd) Summaries of Terms. The statements set forth in each of the Pricing
Disclosure Package and the Offering Memorandum under the caption “Description of
the Notes,” insofar as they purport to constitute a summary of the terms of the
Notes and the Guarantees and under the captions “Certain Relationships and
Related Party Transactions,” “Description of Other Indebtedness,” “Certain
United States Federal Income Tax Considerations” and “Transfer Restrictions,”
insofar as they purport to summarize the provisions of the laws and documents
referred to therein, are accurate summaries in all material respects.

Any certificate signed by any officer of the Company Parties and delivered to
the Representative or counsel for the Initial Purchasers in connection with the
offering of the Notes shall be deemed a representation and warranty by the
Company or such Guarantor, jointly and severally, as to matters covered thereby,
to each Initial Purchaser.

3. Purchase of the Notes by the Initial Purchasers, Agreements to Sell, Purchase
and Resell.

(a) The Company Parties, jointly and severally hereby agree, on the basis of the
representations, warranties, covenants and agreements of the Initial Purchasers
contained herein and subject to all the terms and conditions set forth herein,
to issue and sell to the Initial Purchasers and, upon the basis of the
representations, warranties and agreements of the Company Parties herein
contained and subject to all the terms and conditions set forth herein, each
Initial Purchasers agrees, severally and not jointly, to purchase from the
Company, at a purchase price of 98.250% of the principal amount thereof, the
total principal amount of Notes set forth opposite the name of such Initial
Purchaser in Schedule I hereto. The Company Parties shall not be obligated to
deliver any of the securities to be delivered hereunder except upon payment for
all of the securities to be purchased as provided herein.

(b) Each of the Initial Purchasers, severally and not jointly hereby represents
and warrants to the Company that it will offer the Notes for sale upon the terms
and conditions set forth in this Agreement and in the Pricing Disclosure
Package. Each of the Initial Purchasers, severally and not jointly, hereby
represents and warrants to, and agrees with, the Company, on the basis of the
representations, warranties and agreements of the Company Parties, that such
Initial Purchaser: (i) is a QIB with such knowledge and experience in financial
and business matters as are necessary in order to evaluate the merits and risks
of an investment in the Notes; (ii) in connection with the Exempt Resales, will
solicit offers to buy the Notes only from, and will offer to sell the Notes only
to, the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package; and (iii) will not engage in any
directed selling efforts within the meaning of Rule 902 under the Securities
Act, in connection with the offering of the Notes. The Initial Purchasers have
advised the Company that they will offer the Notes to Eligible Purchasers at a
price initially equal to 100% of the principal amount thereof, plus accrued
interest, if any, from the date of issuance of the Notes. Such price may be
changed by the Initial Purchasers at any time without notice.

 

16



--------------------------------------------------------------------------------

(c) The Initial Purchasers have not nor, prior to the later to occur of (A) the
Closing Date and (B) completion of the distribution of the Notes, will not, use,
authorize use of, refer to or distribute any material in connection with the
offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package, the Offering Memorandum, (ii) any
written communication that contains either (x) no “issuer information” (as
defined in Rule 433(h)(2) under the Securities Act) or (y) “issuer information”
that was included (including through incorporation by reference) in the
Preliminary Offering Memorandum or any Free Writing Offering Document listed on
Schedule IV hereto, (iii) the Free Writing Offering Documents listed on Schedule
IV hereto, (iv) any written communication prepared by such Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Notes and/or other information that was
included (including through incorporation by reference) in the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum.

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c), 7(d) and 7(e) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchasers of and payment for the Notes shall be made at the office of Vinson &
Elkins L.L.P., at 10:00 A.M., New York City time, on April 25, 2014 (the
“Closing Date”). The place of closing for the Notes and the Closing Date may be
varied by agreement between the Initial Purchasers and the Company.

The Notes will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Notes to the
account of the Initial Purchasers at DTC. The Notes will be evidenced by one or
more global securities in definitive form (the “Global Notes”) and will be
registered in the name of Cede & Co. as nominee of DTC. The Notes to be
delivered to the Initial Purchasers shall be made available to the Initial
Purchasers in New York City for inspection and packaging not later than 10:00
A.M., New York City time, on the business day next preceding the Closing Date.

5. Agreements of the Company Parties. The Company Parties, jointly and
severally, agree with each of the Initial Purchasers as follows:

(a) Copies of the Offering Memorandum. The Company Parties will furnish to the
Initial Purchasers, without charge, within one business day of the date of the
Offering Memorandum, such number of copies of the Offering Memorandum as may
then be amended or supplemented as they may reasonably request.

(b) Form of Offering Memorandum. The Company Parties will prepare the Offering
Memorandum in a form approved by the Initial Purchasers and will not make any
amendment or supplement to the Pricing Disclosure Package or to the Offering
Memorandum of which the Initial Purchasers shall not previously have been
advised or to which they shall reasonably object after being so advised.

 

17



--------------------------------------------------------------------------------

(c) Compliance with Securities and Blue Sky Laws. Each of the Company Parties
consents to the use of the Pricing Disclosure Package and the Offering
Memorandum in accordance with the securities or Blue Sky laws of the
jurisdictions in which the Notes are offered by the Initial Purchasers and by
all dealers to whom Notes may be sold, in connection with the offering and sale
of the Notes.

(d) Amendments to the Pricing Disclosure Package or the Offering Memorandum. If,
at any time prior to completion of the distribution of the Notes by the Initial
Purchasers to Eligible Purchasers, any event occurs or information becomes known
that, in the judgment of any of the Company Parties or in the opinion of counsel
for the Initial Purchasers, should be set forth in the Pricing Disclosure
Package or the Offering Memorandum so that the Pricing Disclosure Package or the
Offering Memorandum, as then amended or supplemented, does not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or if it is necessary to supplement or
amend the Pricing Disclosure Package or the Offering Memorandum in order to
comply with any law, the Company Parties will forthwith prepare an appropriate
supplement or amendment thereto, and will expeditiously furnish to the Initial
Purchasers and dealers a reasonable number of copies thereof.

(e) Restrictions of Sales and Solicitations. None of the Company Parties will
make any offer to sell or solicitation of an offer to buy the Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Representative, which consent shall not be unreasonably withheld or delayed. If
at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or, when taken together
with the information in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Company
will give notice thereof to the Initial Purchasers through the Representative
and, if requested by the Representative, will prepare and furnish without charge
to each Initial Purchaser a Free Writing Offering Document or other document
which will correct such conflict, statement or omission.

(f) Qualifying the Notes. Promptly from time to time to take such action as the
Initial Purchasers may reasonably request to qualify the Notes for offering and
sale under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchasers may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction, or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.

 

18



--------------------------------------------------------------------------------

(g) Clear Market. During the period from the date hereof and ending on the 60th
day after the date of the Offering Memorandum, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
directly or indirectly, issue, sell, offer to sell, grant any option for the
sale of, or otherwise dispose of, any securities similar to the notes, or any
securities convertible into or exchangeable for the notes or any such similar
securities, except for the notes sold to the initial purchasers pursuant to the
purchase agreement and the exchange notes.

(h) Available Information. So long as any of the Notes are outstanding, the
Company Parties will furnish at their expense to the Initial Purchasers, and,
upon request, to the holders of the Notes and prospective purchasers of the
Notes, the information required by Rule 144A(d)(4) under the Securities Act (if
any).

(i) Application of Net Proceeds. The Company Parties will apply the net proceeds
from the sale of the Notes to be sold by it hereunder substantially in
accordance with the description set forth in the Pricing Disclosure Package and
the Offering Memorandum under the caption “Use of Proceeds.”

(j) No Solicitation and Advertising. The Company Parties and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be expected to cause or result in the
stabilization or manipulation of the price of any security of any of the Company
Parties in connection with the offering of the Notes.

(k) DTC Approval. The Company Parties will use their best efforts to permit the
Notes to be eligible for clearance and settlement through DTC.

(l) Resale of Notes. Each of the Company Parties will not, and will not permit
any of their respective affiliates (as defined in Rule 144 under the Securities
Act) to, resell any of the Notes that have been acquired by any of them, except
for Notes purchased by the Company Parties or any of their respective affiliates
and resold in a transaction registered under the Securities Act.

(m) No Integration. The Company Parties agree not to sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale to the Initial Purchasers or the Eligible Purchasers of the Notes.

(n) No General Solicitation. In connection with any offer or sale of the Notes,
the Company Parties will not engage, and will cause their respective affiliates
and any person acting on their behalf (other than, in any case, the Initial
Purchasers and any of their affiliates, as to whom the Company Parties make no
covenant) not to engage (i) in any form of general solicitation or general
advertising (within the meaning of Regulation D of the Securities Act) or any
public offering within the meaning of Section 4(a)(2) of the Securities Act in
connection with any offer or sale of the Notes and/or (ii) in any directed
selling effort with respect to the Notes within the meaning of Regulation S
under the Securities Act, and to comply with the offering restrictions
requirement of Regulation S of the Securities Act.

 

19



--------------------------------------------------------------------------------

(o) Book Entry Transfer. The Company Parties agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letters of the Company Parties to DTC relating to the
approval of the Notes by DTC for “book entry” transfer.

The Company Parties will do and perform all things required or necessary to be
done and performed under this Agreement by them prior to the Closing Date, and
to satisfy all conditions precedent to the Initial Purchasers’ obligations
hereunder to purchase the Notes.

6. Expenses. Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company Parties, jointly and
severally, agree, to pay all expenses, costs, fees and taxes incident to and in
connection with: (a) the preparation, printing, filing and distribution of the
Preliminary Offering Memorandum, the Pricing Disclosure Package and the Offering
Memorandum (including, without limitation, financial statements and exhibits and
one or more versions of the Preliminary Offering Memorandum and the Offering
Memorandum for distribution in Canada, including in the form of a Canadian
“wrapper” (including related fees and expenses of Canadian counsel to the
Initial Purchasers)) and all amendments and supplements thereto (including the
fees, disbursements and expenses of the Company Parties’ accountants and
counsel, but not, however, legal fees and expenses of the Initial Purchasers’
counsel incurred in connection therewith); (b) the preparation, printing
(including, without limitation, word processing and duplication costs) and
delivery of this Agreement, the Indenture, the Registration Rights Agreement,
all Blue Sky memoranda and all other agreements, memoranda, correspondence and
other documents printed and delivered in connection therewith and with the
Exempt Resales (but not, however, legal fees and expenses of the Initial
Purchaser s’ counsel incurred in connection with any of the foregoing other than
fees of such counsel plus reasonable disbursements incurred in connection with
the preparation, printing and delivery of such Blue Sky memoranda); (c) the
issuance and delivery by the Company of the Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Notes and Exchange Notes for offer and sale under the securities or Blue
Sky laws of the several states and any foreign jurisdictions as the Initial
Purchasers may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchasers’ counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (g) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchasers reasonably incurred therewith);
(h) the rating of the Notes and the Exchange Notes; (i) the obligations of the
Trustee, any agent of the Trustee and the counsel for the Trustee in connection
with the Indenture, the Notes, the Guarantees, the Exchange Notes and the
Exchange Guarantees; (j) the performance by the Company Parties of their other
obligations under this Agreement; and (k) all travel expenses (including
expenses related to one-half of the cost of any chartered aircraft) of each
Initial Purchaser and the Company’s officers and employees and any other
expenses of each Initial Purchaser and the Company in connection with attending
or hosting meetings with prospective purchasers of the Notes, and expenses
associated with any electronic road show.

 

20



--------------------------------------------------------------------------------

7. Conditions to Initial Purchasers’ Obligations. The respective obligations of
the Initial Purchasers hereunder are subject to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Company
Parties contained herein, to the performance by the Company Parties of their
respective obligations hereunder, and to each of the following additional terms
and conditions:

(a) The Initial Purchasers shall not have discovered and disclosed to the
Company on or prior to the Closing Date that the Pricing Disclosure Package, any
Free Writing Offering Document or the Offering Memorandum, or any amendment or
supplement thereto, contains an untrue statement of a fact which, in the opinion
of Baker Botts L.L.P., counsel to the Initial Purchasers, is material or omits
to state a fact which, in the opinion of such counsel, is material and is
necessary in order to make the statements therein, in the light of the
circumstances then prevailing, not misleading.

(b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Guarantees,
the Exchange Notes, the Exchange Guarantees, the Registration Rights Agreement,
the Indenture, the Pricing Disclosure Package and the Offering Memorandum, and
all other legal matters relating to this Agreement and the transactions
contemplated hereby shall be reasonably satisfactory in all material respects to
counsel for the Initial Purchasers, and the Company Parties shall have furnished
to such counsel all documents and information that they may reasonably request
to enable them to pass upon such matters.

(c) Vinson & Elkins L.L.P. shall have furnished to the Initial Purchasers its
written opinion, as counsel to the Company Parties, addressed to the Initial
Purchasers and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchasers, substantially in the form of Exhibit A
hereto.

(d) Buchanan Ingersoll & Rooney PC shall have furnished to the Initial
Purchasers its written opinion, as counsel to the Company Parties, addressed to
the Initial Purchasers and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchasers, substantially in the form of
Exhibit B hereto.

(e) The Initial Purchasers shall have received an opinion of William E. Jordan,
general counsel for the Company, dated the Closing Date, to the effect that: To
the knowledge of such counsel, there are no legal or governmental proceedings
pending or threatened to which any Company Party is a party or to which any of
their respective properties is subject that would be required to be described in
a registration statement of the Company filed under the Securities Act that have
not been described in the Pricing Disclosure Package and the Offering
Memorandum.

(f) The Initial Purchasers shall have received from Baker Botts L.L.P., counsel
for the Initial Purchasers, such opinion or opinions and negative assurance,
dated the Closing Date, with respect to the issuance and sale of the Notes, the
Pricing Disclosure Package, the Offering Memorandum and other related matters as
the Initial Purchasers may reasonably require, and the Company shall have
furnished to such counsel such documents and information as such counsel
reasonably requests for the purpose of enabling them to pass upon such matters.

 

21



--------------------------------------------------------------------------------

(g) At the time of execution of this Agreement, the Initial Purchasers shall
have received from each of Ernst & Young LLP, Schneider Downs & Co., Inc. and
Grossman Yanak & Ford LLP a letter, in form and substance satisfactory to the
Initial Purchasers, addressed to the Initial Purchasers and dated the date
hereof (i) confirming that they are independent public accountants within the
meaning of the Securities Act and the applicable rules and regulations adopted
by the Commission and the Public Company Accounting Oversight Board and are in
compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.

(h) With respect to the letter of Ernst &Young LLP, Schneider Downs & Co., Inc.
and Grossman Yanak & Ford LLP referred to in the preceding paragraph and
delivered to the Initial Purchasers concurrently with the execution of this
Agreement (the “initial letter”), the Company shall have furnished to the
Initial Purchasers a “bring-down letter” of such accountants, addressed to the
Initial Purchasers and dated the Closing Date (i) confirming that they are
independent public accountants within the meaning of the Securities Act and the
applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the initial letter, and (iii) confirming in all material respects the
conclusions and findings set forth in the initial letter.

(i) Except as described in the Pricing Disclosure Package and the Offering
Memorandum (exclusive of any amendment or supplement thereto), (i) none of the
Company Entities shall have sustained, since the date of the latest audited
financial statements included or incorporated by reference in the Pricing
Disclosure Package and the Offering Memorandum, any loss or interference with
its business from fire, explosion, flood or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, or (ii) since such date, no Company Entities have declared or
paid any dividend or distribution on its capital stock, partnership or limited
liability interests, as applicable, nor has there been any change in the capital
stock, partnership or limited liability interests, as applicable, or long-term
debt of the Company Entities, considered as one entity, or any change, or any
development involving a prospective change, in or affecting the condition
(financial or otherwise), results of operations, stockholders’ equity,
properties, management, business or prospects of the Company Entities, taken as
a whole, the effect of which, in any such case described in clause (i) or (ii),
is,

 

22



--------------------------------------------------------------------------------

individually or in the aggregate, in the judgment of the Representative, so
material and adverse as to make it impracticable or inadvisable to proceed with
the offering, sale or the delivery of the Notes being delivered on the Closing
Date on the terms and in the manner contemplated in the Pricing Disclosure
Package and the Offering Memorandum.

(j) At the time of execution of this Agreement, the Initial Purchasers shall
have received from each of Netherland, Sewell and Associates, Inc. and Wright &
Company, Inc. an initial letter (the “initial expert letter”), in form and
substance satisfactory to the Initial Purchasers, addressed to the Initial
Purchasers and dated the date hereof and a subsequent letter dated as of the
Closing Date, which such letter shall cover the period from any initial expert
letter to the Closing Date, confirming that they are independent with respect to
the Company and stating the conclusions and findings of such firm with respect
to the reserve and other operational information and other matters as is
customary to initial purchasers in connection with similar transactions.

(k) The Company shall have furnished to the Representative on the date hereof a
certificate, signed by the Chief Financial Officer substantially in the form set
forth on Exhibit C hereto (the “Initial CFO Certificate”). At the Closing, the
Representative shall have received from the Chief Financial Officer a
certificate (the “Bring-Down CFO Certificate”) (i) stating, as of the date of
the Bring-Down CFO Certificate, the conclusions and findings of the Chief
Financial Officer with respect to the financial information and other matters
covered by the Initial CFO Certificate and (ii) confirming in all material
respects the conclusions and findings set forth in the Initial CFO Certificate.

(l) Each of the Company Parties shall have furnished or caused to be furnished
to the Initial Purchasers dated as of the Closing Date a certificate of the
Chief Executive Officer and Chief Financial Officer of each of the Company
Parties, or other officers satisfactory to the Initial Purchasers, as to such
matters as the Representative may reasonably request, including, without
limitation, a statement:

(i) That the representations and warranties of the Company Parties in Section 2
are true and correct on and as of the Closing Date, and the Company satisfied
all the conditions on its part to be performed or satisfied hereunder at or
prior to the Closing Date;

(ii) That they have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum; and

 

23



--------------------------------------------------------------------------------

(iii) To the effect of Section 7(i) (provided that no representation with
respect to the judgment of the Representative need be made) and Section 7(m).

(m) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) downgrading shall have occurred in the rating accorded the Company’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is used by the Commission in Section 15E under the Exchange Act, or
(ii) such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of the Company’s debt securities.

(n) The Notes shall be eligible for clearance and settlement through DTC.

(o) The Company Parties shall have executed and delivered the Registration
Rights Agreement, and the Initial Purchasers shall have received an original
copy thereof, duly executed by the Company Parties.

(p) The Company Parties and the Trustee shall have executed and delivered the
Indenture, and the Initial Purchasers shall have received an original copy
thereof, duly executed by the Company Parties and the Trustee.

(q) Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement there shall not have occurred any of the following:
(i) (A) trading in securities generally on any securities exchange that has
registered with the Commission under Section 6 of the Exchange Act (including
the New York Stock Exchange, The NASDAQ Global Select Market, The NASDAQ Global
Market or The NASDAQ Capital Market), or (B) trading in any securities of the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or state authorities, (iii) the United States
shall have become engaged in hostilities, there shall have been an escalation in
hostilities involving the United States or there shall have been a declaration
of a national emergency or war by the United States, or (iv) there shall have
occurred such a material adverse change in general economic, political or
financial conditions, including, without limitation, as a result of terrorist
activities after the date hereof (or the effect of international conditions on
the financial markets in the United States shall be such), as to make it, in the
judgment of the Representative, impracticable or inadvisable to proceed with the
offering, sale or delivery of the Notes being delivered on the Closing Date on
the terms and in the manner contemplated in the Offering Memorandum or that, in
the judgment of the Representative, could materially and adversely affect the
financial markets or the markets for the Notes and other debt securities.

(r) There shall exist at and as of the Closing Date no condition that would
constitute a default (or an event that with notice or the lapse of time, or
both, would constitute a default) under the Indenture as in effect at the
Closing Date (or an event that with notice or lapse of time, or both, would
constitute such a default or material breach).

 

24



--------------------------------------------------------------------------------

(s) On or prior to the Closing Date, the Company Parties shall have furnished to
the Initial Purchasers such further certificates and documents as the Initial
Purchasers may reasonably request.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

8. Indemnification and Contribution.

(a) Each of the Company Parties, jointly and severally, hereby agrees to
indemnify and hold harmless each Initial Purchaser, its affiliates, directors,
officers, employees and agents and each person, if any, who controls any Initial
Purchaser within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof (including, but not limited
to, any loss, claim, damage, liability or action relating to purchases and sales
of Notes), to which that Initial Purchaser, affiliate, director, officer,
employee, agent or controlling person may become subject, under the Securities
Act or otherwise, insofar as such loss, claim, damage, liability or action
arises out of, or is based upon, (i) any untrue statement or alleged untrue
statement of a material fact contained in (A) any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto, (B) any Blue
Sky application or other document prepared or executed by any of the Company
Parties (or based upon any written information furnished by the any of the
Company Parties) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”), or (C) any materials or information provided to investors by, or
with the approval of, any of the Company Parties in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
road show or investor presentations made to investors by the Company (whether in
person or electronically), or (ii) the omission or alleged omission to state in
any Free Writing Offering Document, the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum, or in any amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, any material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and shall reimburse each Initial Purchaser and each such affiliate, director,
officer, employee, agent or controlling person promptly upon demand for any
legal or other expenses reasonably incurred by that Initial Purchaser,
affiliate, director, officer, employee, agent or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company Parties shall not be liable in any such case
to the extent that any such loss, claim, damage, liability or action arises out
of, or is based upon, any untrue statement or alleged untrue statement or
omission or alleged omission made in any Preliminary Offering Memorandum, the
Pricing Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application or in any Marketing
Materials, in reliance upon and in conformity with written information
concerning such Initial Purchaser furnished to the Company through the
Representative by or on behalf of any Initial Purchaser specifically for
inclusion therein, which information consists solely of the information

 

25



--------------------------------------------------------------------------------

specified in Section 8(e). The foregoing indemnity agreement is in addition to
any liability that the any of the Company Parties may otherwise have to any
Initial Purchaser or to any affiliate, director, officer, employee, agent or
controlling person of that Initial Purchaser.

(b) Each Initial Purchaser, severally and not jointly, hereby agrees to
indemnify and hold harmless each Company Party, their respective directors,
officers and employees, and each person, if any, who controls any of the Company
Parties within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof, to which the Company Parties or
any such director, officer, employee, agent or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in any
Free Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum or in any amendment or supplement
thereto, (B) in any Blue Sky Application, or (C) in any Marketing Materials, or
(ii) the omission or alleged omission to state in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, or in any amendment or supplement thereto, or in any Blue
Sky Application or in any Marketing Materials any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, but in each case only to the extent that
the untrue statement or alleged untrue statement or omission or alleged omission
was made in reliance upon and in conformity with written information concerning
such Initial Purchaser furnished to the Company through the Representative by or
on behalf of that Initial Purchaser specifically for inclusion therein, which
information is limited to the information set forth in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that any Initial
Purchaser may otherwise have to the Company Parties or any such director,
officer, employee or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability that it
may have under paragraphs (a) or (b) above except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under paragraphs (a) or (b) above. If any
such claim or action shall be brought against an indemnified party, and it shall
notify the indemnifying party thereof, the indemnifying party shall be entitled
to participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel to represent
jointly the Initial Purchasers and their respective directors, officers,

 

26



--------------------------------------------------------------------------------

employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchasers
against any Company Party under this Section 8, if (i) the Company Parties and
the Initial Purchasers shall have so mutually agreed; (ii) the Company Parties
have failed within a reasonable time to retain counsel reasonably satisfactory
to the Initial Purchasers; (iii) the Initial Purchasers and their respective
directors, officers, employees and controlling persons shall have reasonably
concluded, based on the advice of counsel, that there may be legal defenses
available to them that are different from or in addition to those available to
the Company Parties; or (iv) the named parties in any such proceeding (including
any impleaded parties) include both the Initial Purchasers or their respective
directors, officers, employees or controlling persons, on the one hand, and the
Company Parties, on the other hand, and representation of both sets of parties
by the same counsel would present a conflict due to actual or potential
differing interests between them, and in any such event the fees and expenses of
such separate counsel shall be paid by the Company Parties and the Company and
the Guarantors shall no longer have the right to assume the defense of any such
claim or action. No indemnifying party shall (x) without the prior written
consent of the indemnified parties (which consent shall not be unreasonably
withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes an
unconditional release of each indemnified party, in form and substance
reasonably satisfactory to such indemnified party, from all liability arising
out of such claim, action, suit or proceeding and does not include a statement
as to, or an admission of fault, culpability or a failure to act by or on behalf
of any indemnified party, or (y) be liable for any settlement of any such action
effected without its written consent (which consent shall not be unreasonably
withheld), but if settled with the consent of the indemnifying party or if there
be a final judgment of the plaintiff in any such action, the indemnifying party
agrees to indemnify and hold harmless any indemnified party from and against any
loss or liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel as contemplated by Section 8(a) or (b) hereof, the indemnifying party
agrees that it shall be liable for any settlement of any proceeding effected
without its written consent if (i) such settlement is entered into more than 60
days after receipt by such indemnifying party of the aforesaid request and
(ii) such indemnifying party shall not have reimbursed the indemnified party in
accordance with such request or disputed in good faith the indemnified party’s
entitlement to such reimbursement prior to the date of such settlement.

(d) If the indemnification provided for in this Section 8 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 8(a) or 8(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by the Company
Parties, on the one hand, and the Initial Purchasers, on the other, from the
offering of the Notes, or (ii) if the allocation provided by clause (i) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the

 

27



--------------------------------------------------------------------------------

relative fault of the Company Parties, on the one hand, and the Initial
Purchasers, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Company Parties, on the one hand, and the Initial Purchasers, on
the other, with respect to such offering shall be deemed to be in the same
proportion as the total net proceeds from the offering of the Notes purchased
under this Agreement (before deducting expenses) received by the Company
Parties, on the one hand, and the total discounts and commissions received by
the Initial Purchasers with respect to the Notes purchased under this Agreement,
on the other hand, bear to the total gross proceeds from the offering of the
Notes under this Agreement as set forth on the cover page of the Offering
Memorandum. The relative fault shall be determined by reference to whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
Parties, or the Initial Purchasers, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. For purposes of the preceding two sentences, the net
proceeds deemed to be received by the Company shall be deemed to be also for the
benefit of the Guarantors, and information supplied by the Company shall also be
deemed to have been supplied by the Guarantors. The Company Parties and the
Initial Purchasers agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchasers were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale to Eligible Purchasers of the Notes initially purchased by it exceeds the
amount of any damages that such Initial Purchaser has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective purchase
obligations and not joint.

(e) The Initial Purchasers severally confirm that the statements with respect to
the offering of the Notes by the Initial Purchasers set forth in the last
paragraph on the front cover of the Offering Memorandum and in the sixth
paragraph of the section entitled “Plan of Distribution” in the Pricing
Disclosure Package and the Offering Memorandum are correct and constitute the
only information concerning such Initial Purchasers furnished in writing to the
Company Parties by or on behalf of the Initial Purchasers specifically for
inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure Package
and the Offering Memorandum or in any amendment or supplement thereto or in any
Blue Sky Application or in any Marketing Materials.

 

28



--------------------------------------------------------------------------------

9. Defaulting Initial Purchasers.

(a) If, on the Closing Date, any Initial Purchaser defaults in its obligations
to purchase the Notes that it has agreed to purchase under this Agreement, the
remaining non-defaulting Initial Purchasers may in their discretion arrange for
the purchase of such Notes by the non-defaulting Initial Purchasers or other
persons satisfactory to the Company on the terms contained in this Agreement.
If, within 36 hours after any such default by any Initial Purchaser, the
non-defaulting Initial Purchasers do not arrange for the purchase of such Notes,
then the Company shall be entitled to a further period of 36 hours within which
to procure other persons satisfactory to the non-defaulting Initial Purchasers
to purchase such Notes on such terms. In the event that within the respective
prescribed periods, the non-defaulting Initial Purchasers notify the Company
that they have so arranged for the purchase of such Notes, or the Company
notifies the non-defaulting Initial Purchasers that it has so arranged for the
purchase of such Notes, either the non-defaulting Initial Purchasers or the
Company may postpone the Closing Date for up to seven full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Pricing Disclosure
Package, the Offering Memorandum or in any other document or arrangement, and
the Company agrees to promptly prepare any amendment or supplement to the
Pricing Disclosure Package or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context requires otherwise, any party
not listed in Schedule I hereto that, pursuant to this Section 9, purchases
Notes that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased does not
exceed one-eleventh of the aggregate principal amount of all the Notes, then the
Company shall have the right to require each non-defaulting Initial Purchaser to
purchase the principal amount of Notes that such Initial Purchaser agreed to
purchase hereunder plus such Initial Purchaser’s pro rata share (based on the
principal amount of Notes that such Initial Purchaser agreed to purchase
hereunder) of the Notes of such defaulting Initial Purchaser or Initial
Purchasers for which such arrangements have not been made; provided that the
non-defaulting Initial Purchasers shall not be obligated to purchase more than
110% of the aggregate principal amount of Notes that they agreed to purchase on
the Closing Date pursuant to the terms of Section 3.

(c) If, after giving effect to any arrangements for the purchase of the Notes of
a defaulting Initial Purchaser or Initial Purchasers by the non-defaulting
Initial Purchasers and the Company as provided in paragraph (a) above, the
aggregate principal amount of such Notes that remains unpurchased exceeds
one-eleventh of the aggregate principal amount of all the Notes, or if the
Company shall not exercise the right described in paragraph (b) above, then this
Agreement shall terminate without liability on the part of the non-defaulting
Initial Purchasers. Any termination of this Agreement pursuant to this Section 9
shall be without liability on the part of the Company Parties, except that each
of the Company Parties will continue to be liable for the payment of expenses as
set forth in Sections 6 and 11 and except that the provisions of Section 8 shall
not terminate and shall remain in effect.

 

29



--------------------------------------------------------------------------------

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company Parties or any non-defaulting Initial
Purchaser for damages caused by its default.

10. Termination. The obligations of the Initial Purchasers hereunder may be
terminated by the Initial Purchasers by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(h), (l) or (p) shall have occurred or
if the Initial Purchasers shall decline to purchase the Notes for any reason
permitted under this Agreement.

11. Reimbursement of Initial Purchasers’ Expenses. If (a) the Company for any
reason fails to tender the Notes for delivery to the Initial Purchasers, or
(b) the Initial Purchasers decline to purchase the Notes for any reason
permitted under this Agreement, the Company Parties shall reimburse the Initial
Purchasers for all reasonable out-of-pocket expenses (including fees and
disbursements of counsel for the Initial Purchasers) incurred by the Initial
Purchasers in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company Parties shall pay the full amount thereof to
the Initial Purchasers. Notwithstanding the foregoing, if this Agreement is
terminated pursuant to Section 9 or the purchase of the Notes is not consummated
as a result of the occurrence of any of the events described in Section 7(q)
(other than the occurrence of an event described in Section 7(q)(i)(B)), the
Company Parties shall not be obligated to reimburse any defaulting Initial
Purchaser on account of those expenses.

12. Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:

(a) if to any Initial Purchasers, shall be delivered or sent by hand delivery,
mail, overnight courier or facsimile transmission to Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Syndicate Registration
(Fax: 646.834.8133) with a copy to Baker Botts L.L.P., Attention: Gerald M.
Spedale (Fax: 713.229.7734), and with a copy, in the case of any notice pursuant
to Section 8(c), to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Ave., New York, New York 10019;

(b) if to the Company Parties, shall be delivered or sent by mail, telex,
overnight courier or facsimile transmission to Rice Energy Inc., 171 Hillpointe
Drive, Suite 301, Canonsburg, PA 15317 Attention: William E. Jordan (Fax:
724.746.6725), with a copy to Vinson & Elkins L.L.P., 1001 Fannin, Suite 2500,
Houston, Texas 77002, Attention: Douglas E. McWilliams (Fax: 713.615.5725);

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof. The Company shall be entitled to act and rely upon any
request, consent, notice or agreement given or made on behalf of the Initial
Purchasers by the Representative.

13. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the Initial Purchasers, the Company Parties and
their respective successors. This Agreement and the terms and provisions hereof
are for the sole benefit of only those persons, except that the representations,
warranties, indemnitees and agreements of the Company Parties contained in this
Agreement shall also be deemed to be for the benefit of

 

30



--------------------------------------------------------------------------------

affiliates, directors, officers, employees and agents of the Initial Purchasers
and each person or persons, if any, controlling any Initial Purchaser within the
meaning of Section 15 of the Securities Act. Nothing in this Agreement is
intended or shall be construed to give any person, other than the persons
referred to in this Section 13, any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.

14. Survival. The respective indemnities, rights of contribution,
representations, and warranties of the Company Parties and the Initial
Purchasers contained in this Agreement or made by or on behalf of them,
respectively, pursuant to this Agreement, shall survive the delivery of and
payment for the Notes and shall remain in full force and effect, regardless of
any termination of this Agreement or any investigation made by or on behalf of
any of them or any person controlling any of them.

15. Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”. For
purposes of this Agreement, (a) “business day” means any day on which the New
York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.

16. Governing Law & Venue. This Agreement and any claim, controversy or dispute
arising under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each of the Company Parties
and each of the Initial Purchasers agree that any suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in any State or U.S. federal court in The City of New
York and County of New York, and waives any objection that such party may now or
hereafter have to the laying of venue of any such proceeding, and irrevocably
submits to the exclusive jurisdiction of such courts in any suit, action or
proceeding.

17. Waiver of Jury Trial. Each of the Company Parties and the Initial Purchasers
hereby irrevocably waives, to the fullest extent permitted by applicable law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby.

18. No Fiduciary Duty. The Company Parties acknowledges and agrees that in
connection with this offering, or any other services the Initial Purchasers may
be deemed to be providing hereunder, notwithstanding any preexisting
relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchasers: (a) no fiduciary or agency relationship between any of the Company
Parties and any other person, on the one hand, and the Initial Purchasers, on
the other, exists; (b) the Initial Purchasers are not acting as advisor, expert
or otherwise, to the Company Parties, including, without limitation, with
respect to the determination of the purchase price of the Notes, and such
relationship between the Company Parties, on the one hand, and the Initial
Purchasers, on the other, is entirely and solely commercial, based on
arms-length negotiations; (c) any duties and obligations that the Initial
Purchasers may have to the Company Parties shall be limited to those duties and
obligations specifically stated herein; (d) the Initial Purchasers and their
respective affiliates may have interests that differ from those of the Company
Parties; and (e) the Company Parties have consulted their own legal and
financial advisors to the extent they deemed appropriate. The Company Parties
hereby waive any claims that the Company Parties may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
Notes.

 

31



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in one or more counterparts
and, if executed in more than one counterpart, the executed counterparts shall
each be deemed to be an original but all such counterparts shall together
constitute one and the same instrument.

20. Headings. The headings herein are inserted for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

32



--------------------------------------------------------------------------------

If the foregoing correctly sets forth the agreement among the Company Parties,
and the Initial Purchasers, please indicate your acceptance in the space
provided for that purpose below.

 

Very truly yours, COMPANY: RICE ENERGY INC. By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer GUARANTORS: RICE
ENERGY APPALACHIA, LLC By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer RICE DRILLING B LLC
By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer RICE DRILLING C LLC
By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer RICE DRILLING D LLC
By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer RICE POSEIDON
MIDSTREAM LLC By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer

 

33



--------------------------------------------------------------------------------

RICE OLYMPUS MIDSTREAM LLC By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer BLUE TIGER OILFIELD
SERVICES LLC By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer ALPHA SHALE HOLDINGS,
LLC By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer ALPHA SHALE
RESOURCES, LP By  

/s/ Daniel J. Rice IV

  Name: Daniel J. Rice IV   Title: Chief Executive Officer

 

34



--------------------------------------------------------------------------------

Accepted:

BARCLAYS CAPITAL INC.

By BARCLAYS CAPITAL INC., as Authorized Representative

By  

/s/ Kevin Crealese

  Name: Kevin Crealese   Title: Managing Director

 

35



--------------------------------------------------------------------------------

SCHEDULE I

 

Initial Purchasers

   Principal
Amount of
Notes to be
Purchased  

Barclays Capital Inc

   $ 315,000,000   

Wells Fargo Securities, LLC

     153,000,000   

Goldman, Sachs & Co.

     99,000,000   

Citigroup Global Markets Inc.

     99,000,000   

RBC Capital Markets, LLC

     99,000,000   

BMO Capital Markets Corp.

     63,000,000   

Comerica Securities, Inc.

     36,000,000   

Fifth Third Securities, Inc.

     36,000,000      

 

 

 

Total

   $ 900,000,000      

 

 

 



--------------------------------------------------------------------------------

SCHEDULE II

LIST OF GUARANTORS

Rice Energy Appalachia, LLC

Rice Drilling B LLC

Rice Drilling C LLC

Rice Drilling D LLC

Rice Poseidon Midstream LLC

Rice Olympus Midstream LLC

Blue Tiger Oilfield Services LLC

Alpha Shale Holdings, LLC

Alpha Shale Resources, LP



--------------------------------------------------------------------------------

SCHEDULE III

 

LOGO [g713438g70f01.jpg]

Rice Energy Inc.

$900,000,000 6.250% Senior Notes due 2022

April 16, 2014

Term Sheet

Term Sheet dated April 16, 2014 to the Preliminary Offering Memorandum dated
April 11, 2014 of Rice Energy Inc. This Term Sheet is qualified in its entirety
by reference to the Preliminary Offering Memorandum. The information in this
Term Sheet supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Term Sheet but not defined have the meanings
given them in the Preliminary Offering Memorandum. Other information presented
in the Preliminary Offering Memorandum is deemed to have changed to the extent
affected by the changes described herein.

 

Issuer

   Rice Energy Inc.

Title of Securities

   6.250% Senior Notes due 2022 (the “Notes”)

Aggregate Principal Amount

   $900,000,000, increased from $750,000,000

Distribution

   144A/Regulation S with Registration Rights

Maturity Date

   May 1, 2022

Issue Price

   100.00%

Net Proceeds

   Approximately $882.7 million

Coupon

   6.250%

Yield to Maturity

   6.250%

Benchmark Treasury

   1.750% due May 15, 2022

Spread to Benchmark Treasury

   382 basis points

Interest Payment Dates

   May 1 and November 1 of each year, beginning on November 1, 2014

Ratings*

   B3 (Moody’s)/CCC+ (S&P)

Trade Date

   April 16, 2014 Settlement Date    April 25, 2014 (T+7)    We expect that
delivery of the Notes will be made against payment therefor on or about the
seventh business day following the date of confirmation of orders with respect
to the Notes (this settlement cycle being referred to as “T+7”). Under Rule
15c6-1 of the Commission under the Exchange Act, trades in the secondary market

 

1



--------------------------------------------------------------------------------

   generally are required to settle in three business days, unless the parties
to any such trade expressly agree otherwise. Accordingly, purchasers who wish to
trade the Notes before the Notes are delivered will be required, by virtue of
the fact that the Notes initially will settle in T+7, to specify an alternative
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the Notes who wish to trade the Notes before their delivery should
consult their own advisor.

Make-Whole Redemption

   Make-whole redemption at Treasury Rate + 50 basis points prior to May 1, 2017

Optional Redemption

   On or after May 1, 2017 at the following redemption prices (expressed as a
percentage of principal amount), plus accrued and unpaid interest, if any, on
the Notes redeemed during the twelve-month period indicated beginning on May 1
of the years indicated below:

 

Year

   Price  

2017

     104.688 % 

2018

     103.125 % 

2019

     101.563 % 

2020 and thereafter

     100.000 % 

 

Equity Clawback

   Up to 35% at 106.250% plus accrued and unpaid interest prior to May 1, 2017

Change of Control

   101% plus accrued and unpaid interest

Joint Book-Running Managers

  

Barclays Capital Inc.

 

Wells Fargo Securities, LLC

 

Goldman, Sachs & Co.

 

Citigroup Global Markets Inc.

 

RBC Capital Markets, LLC

Senior Co-Manager

   BMO Capital Markets Corp.

Co-Managers

  

Comerica Securities, Inc.

 

Fifth Third Securities, Inc.

CUSIP Numbers

  

Rule 144A: 762760AA4

 

Regulation S: U76467AA4

ISIN Numbers

  

Rule 144A: US762760AA45

 

Regulation S: USU76467AA49

Denominations

   Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

 

* Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.

This material is strictly confidential and has been prepared by the Issuer
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.

The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with Regulation
S under the Securities Act, and this communication is only being distributed to
such persons.

 

2



--------------------------------------------------------------------------------

This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

Any disclaimers or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers may have been electronically generated as a result
of this Pricing Supplement having been sent via, or posted on, Bloomberg or
another electronic mail system.

 

3



--------------------------------------------------------------------------------

SCHEDULE IV

 

A.    None. B.    Electronic roadshow as made available on
http://www.netroadshow.com.



--------------------------------------------------------------------------------

SCHEDULE V

LIST OF SUBSIDIARIES

Rice Energy Appalachia, LLC

Rice Drilling B LLC

Rice Drilling C LLC

Rice Drilling D LLC

Rice Poseidon Midstream LLC

Rice Olympus Midstream LLC

Blue Tiger Oilfield Services LLC

Alpha Shale Holdings, LLC

Alpha Shale Resources, LP

Rice Drilling B Real Estate Holding LLC



--------------------------------------------------------------------------------

Exhibit A

Company Counsel Opinion

Vinson & Elkins, LLP shall have furnished to the Initial Purchasers its written
opinion, as counsel to the Company Parties, addressed to the Initial Purchasers
and dated the Closing Date, in form and substance reasonably satisfactory to
Barclays Capital Inc., to the effect that:

(a) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with the
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as described in the Pricing
Disclosure Package and Offering Memorandum; and is duly qualified to do business
as a foreign corporation and is in good standing in each jurisdiction set forth
opposite its name on Schedule 1.

(b) Each of the subsidiaries of the Company set forth on Schedule 2 (the
“Delaware Guarantors”) is validly existing and in good standing under the laws
of the State of Delaware, with limited liability company or limited partnership,
as appropriate, power and authority to own or lease its properties and conduct
its business as described in the Pricing Disclosure Package and Offering
Memorandum and each of the Guarantors is duly qualified to do business as a
foreign limited liability company or limited partnership, as the case may be,
and is in good standing in each jurisdiction set forth opposite such Guarantor’s
name on Schedule 2; and all of the issued and outstanding capital stock and
other equity interests of each of the Guarantors is owned by the Company, or
another subsidiary of the Company, as applicable, free and clear of all liens,
encumbrances, equities or claims in respect of which a financing statement under
the Uniform Commercial Code of the State of Delaware naming the Company or such
other subsidiary, as applicable, as debtor, is on file in the office of the
Secretary of State of the State of Delaware, other than pledges of such capital
stock or other equity interests in connection with (i) the Third Amended and
Restated Credit Agreement, dated as of April 10, 2014, as amended, among Rice
Energy Inc., as borrower, Rice Drilling B LLC, as predecessor borrower, Wells
Fargo Bank, N.A., as administrative agent, and the lenders and other parties
thereto (the “Credit Facility”) and (ii) the Senior Secured Term Loan Credit
Agreement, dated as of April 25, 2013, as amended, among Rice Drilling B LLC, as
borrower, Barclays Bank PLC, as administrative agent and the lenders party
thereto (the “Term Loan Facility”), each as described in the Pricing Disclosure
Package and Offering Memorandum.

(c) The Indenture has been duly authorized, executed and delivered by the
Company and each of the Delaware Guarantors and, when duly authorized, executed
and delivered by Rice Drilling C, LLC and Countrywide Energy Services, LLC (the
“Other Guarantors”) and the other parties thereto, will constitute a valid and
legally binding agreement of the Company and each of the Guarantors enforceable
against the Company and each of the Guarantors in accordance with its terms,
provided that the enforceability thereof is subject to (i) the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally,
(ii) general equitable principles (whether considered in a proceeding in equity
or at law) and (iii) an implied covenant of good faith and fair dealing (the
“Enforceability Exceptions”).

 

ANNEX A-1



--------------------------------------------------------------------------------

(d) The Notes have been duly authorized, executed and delivered by the Company
and, assuming due authentication of the Notes by the Trustee and upon payment
and delivery in accordance with this Agreement, will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by the
Enforceability Exceptions, and entitled to the benefits of the Indenture.

(e) The Guarantees have been duly authorized, executed and delivered by the
Delaware Guarantors and, assuming the Guarantees have been duly authorized,
executed and delivered by the Other Guarantors and assuming due authentication
of the Notes by the Trustee and upon payment and delivery in accordance with
this Agreement, will constitute valid and legally binding obligations of the
Guarantors, enforceable against the Guarantors in accordance with their terms,
except as such enforceability may be limited by the Enforceability Exceptions,
and entitled to the benefits of the Indenture.

(f) The Exchange Notes have been duly authorized by the Company and, when duly
executed, authenticated, issued and delivered as contemplated by the
Registration Rights Agreement and the Indenture, will be duly and validly issued
and outstanding and will constitute valid and legally binding obligations of
each of the Company, as issuer, enforceable against the Company in accordance
with their terms, except as such enforceability may be limited by the
Enforceability Exceptions, and will be entitled to the benefits of the
Indenture.

(g) The Exchange Guarantees have been duly authorized by each of the Delaware
Guarantors and, assuming the Exchange Guarantees have been duly authorized by
the Other Guarantors, when each global certificate representing the Exchange
Notes has been duly executed, authenticated, issued and delivered as provided in
the Registration Rights Agreement and the Indenture, the Exchange Guarantees
will be valid and legally binding obligations of each of the Guarantors,
enforceable against each of the Guarantors in accordance with their terms,
except as such enforceability may be limited by the Enforceability Exceptions,
and will be entitled to the benefits of the Indenture.

(h) The Purchase Agreement has been duly authorized, executed and delivered by
each of the Company and the Delaware Guarantors.

(i) The Registration Rights Agreement has been duly authorized, executed and
delivered by the Company and each of the Delaware Guarantors and, when duly
executed and delivered by the Other Guarantors and the other parties thereto,
constitutes a valid and legally binding obligation of each of the Company and
the Guarantors, enforceable against each of the Company and the Guarantors in
accordance with its terms, except as such enforceability may be limited by the
Enforceability Exceptions and except that the indemnity and contribution
provisions thereunder may be limited by applicable laws, general principles of
equity and public policy.

 

ANNEX A-2



--------------------------------------------------------------------------------

(j) None of the issuance and sale of the Notes and the Guarantees, the
execution, delivery and performance of the Notes, the Guarantees, the Exchange
Notes, the Exchange Guarantees, the Indenture, the Registration Rights Agreement
and the Purchase Agreement by the Company Parties, or the repayment of all
amounts outstanding under the Term Loan with the proceeds as contemplated by the
Pricing Disclosure Package or the consummation by each of them of the
transactions contemplated thereby will (i) conflict with or result in a breach
or violation of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party upon and property or assets of each of the Company and the Delaware
Guarantors pursuant to, any indenture, mortgage, deed of trust, loan agreement,
license, lease or other agreement or instrument listed in Annex A hereto1 ;
(ii) violate the provisions of the charter or by-laws (or similar organizational
documents) of each of the Company and the Delaware Guarantors; or (iii) violate
any federal, New York, Delaware or Texas statute, rule, regulation or order
applicable to each of the Company and the Delaware Guarantors except, with
respect to clauses (i) or (iii), as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; it being understood
that we express no opinion in clause (iii) of this paragraph (j) with respect to
any federal or state securities, Blue Sky or anti-fraud laws, rules or
regulations.

(k) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no consent, approval, authorization or order of, registration or
qualification with any federal, Delaware, Texas or New York court or
governmental agency is required to be obtained or made by the Company Parties
for the execution, delivery and performance by the Company Parties of this
Agreement or the transactions contemplated by this Agreement in connection with
the offering and the issue and sale of the Notes by the Company and the
compliance by the Company Parties with all of the provisions of the Purchase
Agreement, the Registration Rights Agreement and the Indenture, except that it
is understood that no opinion is given in this paragraph (k) with respect to any
federal or state securities law or any rule or regulation issued pursuant to any
federal or state securities law and that any required consents, that if not
obtained, have not or would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(l) The statements made in each of the Pricing Disclosure Package and the
Offering Memorandum under the captions “Description of the Notes” (including in
the case of the Pricing Disclosure Package, the information set forth in the
Pricing Term Sheet), insofar as they purport to constitute summaries of the
terms of the Notes, the Guarantees, the Indenture, the Exchange Notes and the
Exchange Guarantees and the Registration Rights Agreement are accurate in all
material respects.

(m) The Company is not, and, after giving effect to the offer and sale of the
Notes and the application of the proceeds thereof as described under “Use of
Proceeds” in each of the Pricing Disclosure Package and the Offering Memorandum,
will not be, an “investment company” as defined in the Investment Company Act.

 

1 This should include all document filed as exhibits to documents incorporated
by reference.

 

ANNEX A-3



--------------------------------------------------------------------------------

(n) The statements included or incorporated by reference in the Pricing
Disclosure Package and the Final Offering Memorandum under the caption “Certain
United States Federal Income Tax Considerations,” insofar as they purport to
constitute summaries of the provisions of federal statutes, rules or regulations
are accurate in all material respects.

(o) Assuming the accuracy of the representations warranties and covenants of the
Company, the Guarantors and the Initial Purchasers contained herein, no
registration of the issuance and sale of the Notes under the Securities Act of
1933, as amended, and no qualification of the Indenture under the Trust
Indenture Act of 1939, as amended, is required for the offer and sale of the
Notes by the Issuers to the Initial Purchasers or for the initial reoffer and
resale of the Notes by the Initial Purchasers to the initial purchasers
therefrom solely in the manner contemplated by the Pricing Disclosure Package,
the Offering Memorandum, the Purchase Agreement and the Indenture.

(p) Each of the documents incorporated by reference in the Pricing Disclosure
Package or the Offering Memorandum (the “Incorporated Documents”) as of its
respective filing date, appeared on its face to be appropriately responsive in
all material respects to the applicable form requirements for reports on Forms
10-K and 8-K and the applicable form requirements for registration statements on
Form 8-A, as the case may be, under the Exchange Act, and the rules and
regulations of the Commission thereunder; it being understood, however, that we
express no view with respect to Regulation S-T or the financial statements,
schedules or other financial data or the oil and natural gas reserve and
production information, included in, incorporated by reference in or omitted
from such reports, proxy statements and registration statements. For purposes of
this paragraph, we have assumed that the statements made in the Incorporated
Documents are correct and complete.

Such counsel has participated in conferences with representatives of the Company
and with representatives of its independent accountants and counsel for the
Initial Purchasers at which conferences the contents of the Pricing Disclosure
Package and the Offering Memorandum and related matters were discussed and,
responsibility for, or express opinion regarding (other than listed in
paragraphs (k) and (l) above) the accuracy, completeness or fairness of the
statements contained in the Pricing Disclosure Package and the Offering
Memorandum, based upon the participation described above (relying as to factual
matters upon statements of fact made to us by representatives of the Company)
and nothing has come to our attention to cause us to believe that:

(A) the Pricing Disclosure Package (other than the financial statements and
notes or schedules thereto and the auditor’s reports thereon, other financial or
accounting data or information pertaining to hydrocarbon reserves, in each case
contained in or incorporated by reference into or omitted from the Pricing
Disclosure Package, as to which we express no opinion), as of the Applicable
Time, contained an untrue statement of a material fact or omitted to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, or

 

ANNEX A-4



--------------------------------------------------------------------------------

(B) the Offering Memorandum (other than the financial statements and notes or
schedules thereto and the auditor’s reports thereon, other financial or
accounting data or information pertaining to hydrocarbon reserves, in each case
contained in or incorporated by reference into or omitted from the Offering
Memorandum, as to which we express no opinion), as of its issue date and as of
the Closing Date contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

ANNEX A-5



--------------------------------------------------------------------------------

Exhibit B

Local Counsel Opinion

Buchanan Ingersoll & Rooney PC shall have furnished to the Initial Purchasers
its written opinion, as special Pennsylvania counsel to the Company Parties,
addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to Barclays Capital Inc., to the effect that:

(a) Each of Rice Drilling C, LLC (“Rice Drilling C”) and Countrywide Energy
Services, LLC (collectively, the “Pennsylvania Guarantors”) is validly existing
and in good standing under the laws of the Commonwealth of Pennsylvania, with
limited liability company power and authority to own or lease its properties and
conduct its business, each as described in the Pricing Disclosure Package and
the Offering Memorandum and all of the issued and outstanding equity interests
of Alpha Shale Holdings, LLC and Alpha Shale Resources LP are owned of record by
Rice Drilling C, free and clear of all liens, encumbrances, equities or claims
in respect of which a financing statement under the Uniform Commercial Code of
the State of Pennsylvania naming the Rice Drilling C as debtor, is on file in
the office of the Secretary of the Commonwealth of Pennsylvania, other than
pledges of such equity interests in connection with (i) the Third Amended and
Restated Credit Agreement, dated as of April 10, 2014, as amended, among Rice
Energy Inc., as borrower, Rice Drilling B LLC, as predecessor borrower, Wells
Fargo Bank, N.A., as administrative agent, and the lenders and other parties
thereto and (ii) the Senior Secured Term Loan Credit Agreement, dated as of
April 25, 2013, as amended, among Rice Drilling B LLC, as borrower, Barclays
Bank PLC, as administrative agent and the lenders party thereto), each as
described in the Pricing Disclosure Package and Offering Memorandum.

(b) The Indenture has been duly authorized, executed and delivered by each of
the Pennsylvania Guarantors.

(c) The Guarantees have been duly authorized, executed and delivered by each of
the Pennsylvania Guarantors.

(d) The Exchange Guarantees have been duly authorized by each of Pennsylvania
Guarantors.

(e) The Purchase Agreement has been duly authorized, executed and delivered by
each of the Pennsylvania Guarantors.

(f) The Registration Rights Agreement has been duly authorized, executed and
delivered by each of the Pennsylvania Guarantors.

(g) None of the issuance and sale of the Guarantees nor the execution, delivery
and performance of the Guarantees, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and the Purchase Agreement by the Pennsylvania
Guarantors will (i) violate the provisions of the certificate of organization or
operating agreement of each of the Pennsylvania Guarantors; or (ii) violate any
Pennsylvania

 

ANNEX B-1



--------------------------------------------------------------------------------

statute, rule, regulation or order applicable to each of the Pennsylvania
Guarantors except, with respect to clause (ii), as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect; it
being understood that we express no opinion in clause (ii) of this paragraph
(g) with respect to any federal or state securities, Blue Sky or anti-fraud
laws, rules or regulations.

(h) Except as described in the Pricing Disclosure Package and the Offering
Memorandum, no consent, approval, authorization or order of, registration or
qualification with any Pennsylvania court or governmental agency is required to
be obtained or made by the Pennsylvania Guarantors for the execution, delivery
and performance by the Pennsylvania Guarantors of the Purchase Agreement or the
transactions contemplated by the Purchase Agreement in connection with the
compliance by the Pennsylvania Guarantors with all of the provisions of the
Purchase Agreement, the Registration Rights Agreement and the Indenture
applicable to them, except that it is understood that no opinion is given in
this paragraph (h) with respect to any federal or state securities law or any
rule or regulation issued pursuant to any federal or state securities law and
that any required consents, that if not obtained, have not or would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

ANNEX B-2



--------------------------------------------------------------------------------

Exhibit C

Certificate of the Chief Financial Officer

The undersigned, in his capacity as the Vice President and Chief Financial
Officer of the Company and Rice Drilling B LLC (“RDB”), hereby certifies,
pursuant to Section 7(k) of this Agreement, that he is familiar with the matters
described herein and that:

(i) as of December 31, 2013, the Company did not have any assets or liabilities
other than those disclosed in the audited balance sheet of the Company as of
October 1, 2013 attached hereto. As of January 29, 2014, except for as disclosed
in the pro forma financial statements and elsewhere in the Preliminary Offering
Memorandum, RDB became a wholly owned subsidiary of the Company and as of that
date, on a consolidated basis, the assets and liabilities of the Company and RDB
were substantially the same. Since January 29, 2014, the Company has not
acquired any material assets or incurred any material liabilities other than as
disclosed in the Preliminary Offering Memorandum; and

(ii) the information included in the Preliminary Offering Memorandum, Pricing
Disclosure Package and Offering Memorandum under the caption “Summary—Recent
Developments—Operational Update” is based on or derived from sources that the
Company believes to be reliable and accurate in all material respects and
represents the Company’s good faith estimates that are made on the basis of data
derived from such sources.

 

ANNEX C-1